MEMO ENDORSED
                               DAVID S. GREENFIELD                                          3/24/2020
                                  ATTORNEY AT LAW
                          100 LAFAYETTE STREET ˙ SUITE 502
                                 NEW YORK, N.Y. 10013
                                     (212) 481-9350



                                                                      March 19, 2020

   Hon. Andrew L. Carter, Jr.
   United States District Judge
   Southern District of New York
   United States District Court
   40 Foley Square
   New York, NY 10007

   Filed on ECF and
   via email to ALCarterNYSDChambers@nysd.uscourts.gov

      Re: United States v. Juan Romero-Granados; 16 Cr. 324 (ALC); request to adjourn current
                                         sentencing date


   Dear Judge Carter:

           We represent Mr. Juan Romero-Granados pursuant to the Criminal Justice Act. Mr.
   Romero-Granados is currently scheduled to be sentenced by Your Honor on April 21, 2020.
   Given the current COVID-19 virus crisis and our resulting inability to visit and easily consult
   with our client (who is detained at the MDC) to prepare for sentencing, we respectfully request
   that the Court adjourn this date. We have consulted with the Government and they have no
   objection to this request.

          The Court has recently adjourned the sentencing dates of a few of Mr. Romero-Granados’
   co-defendants until mid-June for these same reasons. We ask the Court for a date around that
   same time.


                                                               Very Truly Yours,

                                                               /s/ David S. Greenfield
   The application is granted.
   Sentencing adjourned to 6/19/20 at
   10:00 a.m.

   Dated: March 24, 2020
